                   Case 4:20-cv-02260 Document 1 Filed on 06/26/20 in TXSD Page 1 of 15
-
     pltlsoxEl
             t'sclvll-RIGIITScoMpLAlxl'(Rev.05/2015)
                                                                                                       .tk,>.-
                                   IN TH E U NIT ED STA T ES D IST RIC T C O U RT
                                 FO R T H E                 D ISTR ICT O F TEXA S                  .ltlh 20 2û22
                                                             D IV ISIO N
                                                                                               œ 4zM #,œ ke-
           .
            %% 'hîtopk,a eoqs'oqLj
      Plaintiff s Nam e and ID N um ber

               f'
                ls (sw q vvtv-
                             tu-
      PlaceofConfinem ent
                                                                        CA SE NO .
                                                                                   (Clerkwillassignthenumber)
      v            a tyom cks jktzl
                                 .
                                ..ê. f-4                    tcv.
                                                               za
    7otsctozkc,
              La,
                #o j V U                               W v77k
                                                            7OQ
      betkndant'sxameandXbdres

      Defendant'sN am e and A ddress


      Defendant'qN am e and Addreqq
      (DO NOT USE CtET AL.'')
                                          INSTR UCT IO N S -REA D C AR EFULLY

      NO TICE:

      Yourcomplaintissubjecttodismissalunlessitconformstotheseinstructionsandthisform.
      1. To startan action you m ustfile an originaland one copy ofyourcom plaintw ith the court. Y ou should keep
      a copy ofthe com plaintforyourow n records.

      2. Yourcomplaintm ustbelegiblv handwritten,in ink,ortypewritten. You,theplaintiff,mustsign anddeclare
      underpenaltyofperjurythatthefactsarecorrect.lfyouneedadditionalspace,DO NOT USE THE REVERSE
      SID E O R BA CK SID E O F A NY PA G E. ATTA CH AN A DD ITION A L BLA NK PA G E AN D W RITE O N lT.

     3. Youmustfileaseparatecomplaintforeachclaim youhaveunlessthevariousclaimsarea11relatedtothesame
     incidentorissueorareallagainstthesamedefendant,Rule 18,FederalRulesofCivilProcedure.M akeashortand
     plain statem entofyourclaim ,Rule 8,FederalRules ofCivilProcedure.

     4. W hen these form sare com pleted,m ailthe originaland onecopy to the clerk ofthe United States districtcourt
     fortheappropriate districtofTexas in the division w here oneorm orenam ed defendants are located,orwherethe
     incidentgiving rise to yourclaim forreliefoccurred. lfyou are confined in the Texas Departm entofCrim inal
      Justice,CorrectionalInstitutionsDivision(TDCJ-CID),thelistlabeledasûLVENUE LIST''ispostedinyourunit
      1aw library.Itisa listofthe Texasprison unitsindicating theappropriate districtcourt,the division and an address
      listofthe divisionalclerks.
      FILING FEE AND IN FORMA PAUPERIS (IFP

    1-1-052-8-16
         t
                   Case 4:20-cv-02260 Document 1 Filed on 06/26/20 in TXSD Page 2 of 15
'$'1. ln:)rderfbryourcomplainttobcfiled, itm ustbeaccompanied by thestatutory filing fee of$350.00 plusan
   adrninistrative feeof$50.00 foratotalfeeof$400.00.

   2. lfyou do nothavethe necessary funds to pay thefee in fullatthistim e,you m ay requestpenuission to proceed
   informapauperis.lnthiseventyou mustcompletetheapplication to proceed informapauperis,settingforth
   inform ation to establish yourinability to prepay the feesand costsorgive security therefor.Y ou m ustalso include
   actlrrentsix-m onth history ofyour inlnate trustaccotlnt. Ifyou are an inm ate in TD CJ-C ID ,you can acquire the
   application to proceed informapt7fwcrfq
                                         s
                                         'and the certificate ofinmate tnlstaccount,also known asin.
                                                                                                   /br/z?T?
  pauperis data sheet,from the Iaw library atyourprison unit.

   3. ThePrison LitigationReform Actof1995 (PLRA)providest(...ifaprisonerbringsacivilactionorfilesan
   appealinformapauperis,theprisonershallberequiredtopay thefullamountofafilingfee.'' See 28U.S.C.
   j1915.Thus,thecourtisrequiredtoassessand,whenfundsexist,collect,theentirefilingfeeoraninitialpartial
   tiling fee and m onthly installm entsuntilthe entire am ountofthe filing fee hasbeen paid by the prisoner. lfyou
   submittheapplicationtoproceedinlbrmapauperis,thecourtwillapply 28U.S.C.j 1915and,ifappropriate,
   assessandcollecttheentirefiling feeoran initialpartialtiling fee,then m onthly installm entsfrom yourinm atetrust
   account,untiltheentire$350.00statutoryfilingfeehasbeenpaid.(The$50.00administrativefeedoesnotapply
   tocasesproceedinginformapauperis.)
   4. lfyouintendtoseekinformapauperisstatus,donotsendyourcomplaintwithoutan applicationtoproceed
   informapauperisandthecertiticateofinmatetrustaccount.Completea1lessentialpapenvorkbeforesubmitting
   itto the court.

   C HA N G E O F AD DR ESS

   ltisyourresponsibility to infonn the courtofany change ofaddressand its effective date. Such notice should be
   m arked é:NO T IC E TO TH E C O U RT O F C H AN G E O F A D DR ESS''and shallnotinclude any m otion forany
   otherrelief.Failureto fileaNOTICE TO TH: COURT OF CHANGE OF A DDRESS mayresultinthedism issal
   ofyourcomplaintpursuanttoRule41(b),FederalRulesofCivilProcedure.
       PREVIO U S LA W SU ITS:

              A . Haveyoutiledcny otherlaw suitin state orfederalcourtrelating to yourim prisonm ent?   Y ES    NO

              B. IfyouranswertoIEA''istçyes,''describeeachlawsuitinthespacebelow.(Ifthereismorethanone
                 lawsuit,describetheadditionallawsuitsonanotherpieceofpaper,givingthesameinfonnation.)
                     A pproxim ate dateoffiling law suit:
                     Parties to previous law suit'
                                                 .
                     Plaintiffts)
                     Defendantts)                                                                       '
                     Court:(Iffederal,namethedistrict;ifstate,namethecounty.)
                     Causenum ber:
                     Nameofjudgetowhom casewasassigned'   .
                     Disposition'
                                .(W asthecasedismissed,appealed,stillpending'?)
                     Approxim ate date ofdisposition:


                                                            2
Lt(3524-16,
        l          Case 4:20-cv-02260 Document 1 Filed on 06/26/20 in TXSD Page 3 of 15
            EX HA USTION O F G RIEVA N CE PRO CED U RES:
            Have you exhausted allstepsofthe instittltionalgrievance procedtlre'?            Y ES
            Attach a copy ofyour finalstep ofthe grievance procedure w ith the response supplied by the institution.

lv.         PARTIES 'ro 'ru ls su lT:                              -                              -F --
            A.Nameandaddressotp      . laintis,              -u % k    ïcm e.s fhkl ' Dtlcl-sott&
                                                                       -



              N Dt $. '                      I'V4P               SXO         W /-Q V OLQX

            B. Fullnam e ofeach defendant,hisofticialposition,his place of
               em ploym ent,and his fullm ailing address.
                                      ----         -w                                   h
                                                                                ï             .                 .

               Defendant#1:                  -
                                             %           ug
                                                          - >, uo  ,

                                                                                            .(,0a'z-at-
                                                                                                      e.:
              ''h,o ï $ - . Ctfvo-
                                 ca.t.
                                     a                                     k?%' z'
                                                                                 v 'f .
               Brieflydescribetheactts)oromissionts)oft 'sdefendantwhichyouclaimedh nnedyou.
                 ''
                 w               î7 '<         .        vtx.la             v qtvvû cw
                                                                                    .                     for
                  Wndant#z: Y r o:klct- à
               Defe              -
                                        .o                                     tqt..(-oofw wt
                                                                                            k'
                                                                                             t?%
               Brietlydescribetheactts)oromissionts)ofthisdefendantwhichyouclaimedharmedyou.




               Brieflydescribetheactts)oromissionts)ofthisdefendantwhichyouclaimedharmedyou.




               Brieflydescribetheactts)oromissionts)ofthisdefendantwhichyouclaimedharmedyou.


               D efendant#5:


               Brieflydescribetheactts)oromissionts)ofthisdefendantwhichyouclaimedhannedyou.




            STATEM EN T O F C LA IM :


L1-052-8-16
                       Case 4:20-cv-02260 Document 1 Filed on 06/26/20 in TXSD Page 4 of 15
      Staieherein ashortand plain statementthefactsofyourcase,thatis,whathappened,where did ithappen,
      w hen did ithappen,and who wasinvolved. Describe how each defendantis involved.Y ou need notgive any
      legalargumentsorcite any casesorstatutes. Ifyou intend to allegeanumberofrelated claims,num berand
      setforth each claim in a separate paragraph.A ttach extrapagesifnecessary,butrem em berthe com plaintm ust
      be stated brietly and concisely. IF Y O U VIO LA TE TH IS RU LE,THE CO U RT M A Y STRIKE YO UR
      CO M PLAINT.

                   Q,
                    $' )o,                    # $wx 'tx
                                                      fZ) .
                                                          fa: 2,                                               -1s )',
                                                                                                                     x o-c.
                                                                                                                          t'
                                                                                                                           t
                            t    '             -                      (e   .   m t- u soa                              rvd
      Cflyv:v - k4-4/c-op                              .V                      N IAV                                       ss G           .
      p%s,'
                       u,        h        t                     -.k            dk.   e                'y(h coq
                                                                                                      .
                                                                                                          .
                                                                                                             ;t
              e- h
              .                 . ïou ,                    u-10                          vk                   1 % 'ï
                                                                                                               ,
                                                                                                                           ,    ty
          r        .
                                4j
                                 .t,'k
                                     vkckoatt      , k,
                                                      g ) kok,
                                                             o ('
                                                                . (h  q?.zt- k.( ulv-fqt
                                                                                       /t
                                                                                        is
      '
              j'cs .u x         fe           z        ovt Vc! ' t#k4 C-ti'k
                                                                  .       m i , ue /'p :5î
                                                                                         -                                            -        ..


      i     Q,k-                         '
                                         V ,zt '
                                               i% koA . m u? %Alzck          4 %t'/h
      Q'tt         - 'v          .       cv ow '-                                                             :%                               )
                                                                                                                                               -

       eo           '   f4ti-oo'
                               fïv . e '                                                                                             z     j )n
  %xê- tA t
  .
                           .       3-4::- Q C                                                                  ocr> qlvs t.o
                                                                                                                       -


    RELISFAA),O sxo% abtt to oW t     bozt .       v
                                                       -



      State brietly exactly w hatyou w antthe courtto do foryou. M ake no legalargum ents. Cite no cases or
      statutes.

          tofk , c,
                  a   ooV q i --ootai p'
                                       v tooc 'tz cettoce/
                                                   .        -                                                                             46cso
             ï. .k'%,
                    &      w'
                            ko           .
      GEN ERAL BA CKGRO U ND INFO RM A TIO N :
      A . State,in com plete form ,al1nam esyou have everused orbeen known by including any and allaliases.
                  4         .
                            - A&%    .    iAvuo'
                                               yovà                   àt
                                                                       4q            k-b
                                                                                       -œ t-v-,                    a,/'s
      B . ListallTD CJ-CID identification num bersyou haveeverbeen assigned and allotherstate orfederalprison
              orFBInumberseverassignedtoyou. g oG% q y G y gtt:(a tj
                                                                   q.y.jc(04,
                                                                            e
                                                                            /f'
                                                                              -t
                                                                               j
                                                                               zzyypvz
                                                                                     yli+
                                                                                        'y'       .


                                                                               c '  ;.j-.
V111. SA NCTION S:
      A . H aveyou been sanctioned by any courtas a resultofany law suityou have filed?                                        YES s fo
      B . lf your answ er is tûyes,''give the following inform ation for every law suit in w hich sanctions w ere
              imposed.(lfmorethanone,useanotherpieceofpaperandanswerthesamequestions.)
                  Courtthatimposedsanctions(iffederal,givethedistrictanddivisionl:                                              y'
                                                                                                                                ,

                  Case num ber:
                  Approxim ate date sanctions w ere im posed'
                                                            .
                  Havethe sanctionsbeen lifted orotherwise satisfied?                                                          Y ES       NO


 tL052--8-16
    Case 4:20-cv-02260 Document 1 Filed on 06/26/20 in TXSD Page 5 of 15
      (---X-:/Q t1l

         Oacoatkvro -                    ?J-tq
     ïQ ce ckAttcv.
              .
                  tkr flqvw o) exgcsupe                      -   or
     V çoskf'yl o-tùtrT .k.o A.ùk o otw vkws-toytt.tq
                  .
                                            -



    çlk:sp.l cxack     . ck 4-%- rl.q-/vk. )a 4%4       -
                                                                            .


    r-fcu&ed wak ) soox
                      ac ilsV
                       -
                                ciwq arti 1)equq4
    Tx k,krb'oms Are tvvè V fkvotvVoo
                                   Y ,A'tw z
    V j ao> ts tê- new lttles.ïou w 7v$a q œm                           .



                           .
                                            vuluety          ,
                                                                    .


    :t-tlaàekujlo hkotth asl meztuk ysguey
    + t4 'lqduiS cwovti.,tq,-% % qpmalke-l
                                         ,e-
                                           scox
     k- 'taW -t,
               vs cwstaec afcsysio ?(u ugelt n.1 vtàe
    àtçnïvcà M J em çltuees ulwo (yœtctYa4oa 4.el                   .




      co oaaï :0:0 kh4zv + homk- kctkathctty .vo
    $f4)E.
         :-t, Aktltp akz)a .vvsqtyo (:4 foovfvtoayku .
                                                    .




L
Case 4:20-cv-02260 Document 1 Filed on 06/26/20 in TXSD Page 6 of 15
                           Case 4:20-cv-02260 Document 1 Filed on 06/26/20 in TXSD Page 7 of 15



             C . Has any courteverw arned ornotified you thatsanctionscotlld be im posed?                 YES       NO
             D . lfyouransw eris Etyes,''give the follow ing infonuation forevery lawsuitin w hich a w arning w asissued.
                   (lfmorethanone,useanotherpieceofpaperandanswerthesamequestions.)                       '
                   l. Courtthatissuedwarfling(iffederal,givethedistrictanddivision):
                   2. Case num ber:
                   3. Approxim ate date w arning wasissued:


    Executed on:
                           DATE

                                                                                  (SignatureofPlaintifg

    PLAINTIFF'S D EC LAM TIO N S

             1. 1declareunderpenaltyofperjuryallfactspresentedinthiscomplaintandattachmentstheretoaretnleand
                   correct.
             2. lunderstand,iflam released ortransferred,itism y responsibility to keep the courtinfonned ofm y current
                m ailing address and failure to do so m ay resultin the dism issalofthis law suit.
             3. lunderstand lmustexhaustallavailable adm inistrativerem ediespriortofiling thislawsuit.
             4. lunderstandlam prohibitedfrom bringinganinformapauperislawsuitiflhavebroughtthreeormore
                civilactionsorappeals(from ajudgmentinacivilaction)inacourtoftheUnitedStateswhileincarcerated
                   ordetained in any facility,which lawsuitsweredismissed on theground they were frivolous,malicious,
                   orfailed to stateaclaim upon which reliefmay begranted,unlessIam underimm inentdangerofserious
                   physicalinjury.
                   lunderstand even if1am allowed to proceed withoutprepaym entofcosts,lam responsibleforthe entire
                   filing feeand costsassessed by the court,which shallbe dcducted in accordance with the law from my
                   inmatetrustaccountby my custodian untilthe filing fee ispaid.
                    O ..

    Signedthis                  %V          dayor Gùo.t A.''?o 2: rk.o
                                                              -
                                                                          ,

                                (Day)                  (month)                (year)
     A.k->                                                                    t
                                                                              N
                                                                               qhk- fvtox/k:vx
                                                                                     !
                                                                                         p
                                                                              ' i atureo Plaintiftl

,   W A RN IN G :Plaintiffis advised any false or deliberately m isleading inform ation provided in response to the
$   abovequestionsm ay resultin the im position ofsanctions. The sanctionsthecourtm ay im poseinclude,butare
)
.


y notIimitedto,monetarysanctionsand thedismissalofthisactionwith prejudice.
î
.

è
(
    1-1-052-8-16
j'
'
y
          Case 4:20-cv-02260 Document 1 Filed on 06/26/20 in TXSD Page 8 of 15




                                     PETITIO N ER 'S IN FO RM ATIO N
           (Contactinformationforapetitionerpresenting thisapplicationonbehalfoftheapplicano
            Petitioner'sprintedname:          V                                AQ-cx       vk-(()/w t
                                                                                                    2
                                             $p îCVA L
                                                     AV               '
                                                                      NN        'X'
                                                                                  X     .
                                            '

                                                                                    (-3 o % G o tttLy!
            State barnum ber,ifapplicable:


            Address:qz
                     ,
                     t)'A %)- 3 cxArs-&vtt'
                                          hwA-c;
                       kkclo>            x-v A-V.- '-/-lob''u
                           h         k'.o       Q wnVo G-A.Q--
            Telephone: -             -                                      -




            Fax:

            Em ailAddress:


                                         PETITIO NEW S STATEM ENT

            t:Iam signing and presenting thisapplication form on behalfofthe applicantforthe
            purpose ofobtaining relieffrom the applicant'sfelony conviction.lhave consulted w ith
            theapplicantconcerning thisapplication and the applicanthas given consentto the
            filing ofthis application form .''                .


                                                                                   Wï'h74-'
                                                       signature ofPetitioner                 (

                                                                  '     ;

                                                     Si> ed on                          ,20         .




     Article 11.07 W ritApplication Form                                              Revised 2018
      Case 4:20-cv-02260 Document 1 Filed on 06/26/20 in TXSD Page 9 of 15




                               O ATH BEFO RE A NO TAR Y PUBLIC

STATE OF TEXA S

COUNTY0F q P,
                                                      J'
 t'-
   l î'                                 kbeing duly sw orn,underoath says:--Iam the applicantor
petitionerin this action and know the contentsofthis application foraw ritofhabeas corpusand,
according to m y belief,the facts stated in the applic tion fonu aretrue.''

                                                                                                         j
                                                       ignature ofDeclarant


susscRmsoANosw on               To BEFORE M E THls        &3oAvoFdpz ,20àoî.
                                                                           (
                                                      SignatureofNotary         lic



                                                                .%' ,,.       K Attjsos
                                                            e>/
                                                             .---.
                                                                 v vNotor?pu'ic,stoteofsxcs
                                                                            bl
                                                           %*f
                                                            *
                                                             x31yJ%%4
                                                                 .
                                                                      'comm
                                                                    %+g Notor: sfpi
                                                                             .Ex l#res12t
                                                                                        1M: 7:p
                                                                                         2-20- -1
                                                                                              2021
                                                             ,,'lIj1I1




Article 11.07 WritApplication Form               18                                       Revised 2018
     Case 4:20-cv-02260 Document 1 Filed on 06/26/20 in TXSD Page 10 of 15




      W H ER EFO R E,IPR AY TH A T TH E C O URT GR AN T TH E R EL IEF TO W H ICH
A PPLICAN T M AY BE ENTITLED IN THIS PR O CEEDIN G .

                                          VER IFICA TIO N

       Thisapplication form mustbeverWe:in oneofthefollowingwaysbyeitheranapplicant
or a petitioner or itm ay be dism issed for noncom pliance.
                                              Applicants

         In orderto verify thisapplication form ,an applicantm ustsign one ofthe following:

             (l)theEsunswornDeclaration''forinmates(page 16)ifapplicantisaninmate;or
             (2)theG4unsworn Declaration''fornon-inm ates(page 17)ifapplicantisnotan inmate;or
             (3)theç<oathBeforeaNotaryPublic''beforeanotarypublic(page18).
                                              Petitioners

        Ifapetitioner,including an attom ey,presentsan application form on behalfofan applicant,the
petitionerm ay verify the application form forthe applicant.In orderto verify thisapplication form ,a
petitionerm ustsign one ofthe follow ing:

             (1)theçEunswol'nDeclaration''forinmates(page16)ifpetitionerisaninmate;or
             (2)theçtunswornDeclaration''fornon-inmates(page 17)ifpetitionerisnotaninmate;or
             (3)theEçoathBeforeaNotaryPublic''beforeanotarypublic(page18).
ln addition,allpetitioners,including attom eys,presenting an application on behalfofan applicant
mustcompleteEtpetitioner'sInformation''andsignt<petitioner'sStatement''(page19).
                             UNSW ORN DECLAM TION (INM ATE)
Mynameis(First)YQ   VC,f'
                        l (Middle)C   -I--
                                         %OAt'I-T (Last)       o ,0 ,mydate
                                                                 ..

               tq
Of'biro is Ot-%-$'.j ,andmyinmateidentiryingnumber,it-any,is 00950t1,
                                                                    f9
1ampresentlyincarceratedin(Correctionsunitname) k-., m-% Qot/cv/ h 't
                                                                    cn               l
                                                                                         -




(City)                            ,(COlmt$              (W$Vx$        ,(State) <(:            ,
(zi
  pcodel
       M'-/             .Ideclareunderpenaltyofperjurythattl
                                                           wcontentsofthisapplicationfora
writofhabeascom us and the factsstated in the application form are true and correct.

Executedonthe                   dayof(Month) (n                       (Year)Q-* ' .
                                                                                  -'h
                                                    *
SignatureofDeclarant:



Article 11.07 WritApplication Form             16                                    Revised 2018
    Case 4:20-cv-02260 Document 1 Filed on 06/26/20 in TXSD Page 11 of 15




                          UNSW ORN DECLAM TION (NON-INM ATE)

Mynameis(First)                           (M iddle)                   (Last)                       ,my
dateofbirthis                    ,andmyaddressiststreetl
                                             ,   (City)                   ,(State)              ,(Zip
Code)             ,and(Country)                                .Ideclareunderpenaltyofperjurythat
the contents ofthis application fora writofhabeas corpus and the factsstated in the application form

are tnze and correct.

Executed in                                County,State of                      ,on the

                        dayof(Month)                            (Year)      .

Signature ofD eclarant:




Article 11.07 WritApplication Form                                                  Revised 2018
               Case 4:20-cv-02260 Document 1 Filed on 06/26/20 in TXSD Page 12 of 15
                                U N ITED STATES D ISTRICT CO URT

                                 SO UTHERN D ISTRiCT O F TEXAS


                                 IN ST RU CTIO N S FO R FILIN G
                       A CO M PLA IN T FO R VIO LATIO N O F CIV IL RIG H TS


CIVIL RIGHTS SUIT -Pursuantto Title42U.S.C. j1983:
An action againstaperson who hasacted undercolorofstate law (such asa state officialor
em ployee)todepriveapersonofrightssecuredbytheconstitution orlawsoftheUnited States.
Civilrights suits filed by inm ates generally involve conditions ofconfinem ent. Claim s as to
legality orduration ofconfinem entm ustbe broughtin a petition forw ritofhabeascorpus.

N O TE:

Proof-read your com plaint after com pleting the form s to insure com pliance w ith allinstruc-
tions.

Your com plaintcan be brought to this Courtonly if atleastone of the nam ed defendants is
located w ithin this district. Further,itisnecessary foryou to file a separate com plaintforeach
claim you have unlessthe claim s are a1lrelated to the sam e incidentorissue.

CIVIL RIGH TS CO M PLA IN TS FO RM S:

Civilrightscom plaintform s are available in prison unitlaw libraries. Ifyou are notin prison,
the courtw illprovide a form . The form is to be used either as the initialcom plaintor as an
additionalquestionnaire to supplem entthe initialcom plaint. The packetofcivilrightsform s
available includesthe follow ing: (1)Instructionsforfiling a complaintforViolation ofCivil
Rights,(2)Com plaintform s,and (3)Application to Proceed ln Form aPauperis.
FILIN G TH E COM PLAINT:

To starta civilrights action,you m ustsubm itone originalcopy,one courtesy copy,plus one
copy ofthecom plaintforeach defendantyou nam e.Forexam ple,ifyou arenam ing tw o defen-
dants,you w ould subm itto Clerk:

         a)       the originalcom plaintfor filing;
         b)       two copiesforthe defendants(oneforeach defendant);and
         c)       one additionalcopy (courtesy copy),foratotaloffourform s. You should keep
                  one additionalcopy ofthe com plaintforyourrecords.




1-1-052-8-16
                    Case 4:20-cv-02260 Document 1 Filed on 06/26/20 in TXSD Page 13 of 15

     Each com plaintform subm itted m ustbe verified.Verification m ay be accom plished by declara-
     tion pursuanttoTitle28U.S.C.j1746ornotarization.Thecomplaintformshaveaverification
     statem entprinted atthebottom ofpage 4.By verification,you are attesting to the truthfulness
     ofyourallegationsand contentsofyourcom plaint.

     Allcom plaintform s and copies m ustbe identical. Al1inform ation m ustbe identical. Form s
     from otherdistrictsshould notbe subm itted.

     Do notw riteon the back ofthecom plaintform s.Ifyou need m ore space,use additionalsheets
     ofpaper.Yourcomplaintand allotherpleadings/documentsm ustbelegibly handwritten or
     m echanically reproduced.W ith regard to any attachm ents,exhibitsorm otionssubm itted w ith
     the com plaint, sufficient copies m ustbe provided for each required copy of the com plaint.
     These m ay be handw ritten orm echanically reproduced. The Clerk doesnotprovide unless a
     fee of$0.50 perpage ispaid.
     TITLE O F TH E ACTION :
                                                      #                      ,

     lnthei'tialcomplaint,''hetitleoftheaction: (            VQ W
                                                                -        V       Z   Plaintiffvs
$%                     Y OYX-              , Defendantl'shouldincludethenamesofallparties.
     See: Rule10(a),FederalRulesofCivilProcedure.
     D EFEN D A N TS:

     You m ustprovide the Clerk w ith the com plete nam e and address ofeach defendant. lf the
     first nam e is unknow n,provide an initial. Otherwise,the Clerk cannot prepare sum m ons
     forissuanceofserviceofprocessby theM arshal.See:Rule 4 (j)oftheFederalRulesofCivil
     Procedure.

     STATEM ENT O F CLAIM :

     You are required to give facts regarding your grievance. TH IS COM PLA INT SH OU LD N OT
     CON TA IN LEGAL ARGUM EN TS OR CITATIO N S.

     FILING FEE/FILING IN FORM A PAUPERIS:
     Thefiling fee of$ 150.00 should be paid by check orm oney orderpayable to theU .sr istrict
     CLERK. In addition the U .S.M arshalm ay require to pay the costofserving the com plainton
     each defendant.Theservicefeeof$3.00perdefendantshouldbe submitted on theclerkw ith
     the com plaint.

     Ifyou arein prison orjailwhen you submityourapplication toproceed asapauperzyou must
     attach a certified copy ofyourinm ate trustfund accountstatem entforsix m onth period pre-
     cedingthedatethatyou arefiling thecom plaint.Ifyou arein TDCJ-ID,you m ayaskyourlaw
     librarian forhelp in getting a copy ofyouraccount.




     1-1-052-8-16
              Case 4:20-cv-02260 Document 1 Filed on 06/26/20 in TXSD Page 14 of 15




N OTE: lfyou are notincarcerated atthe tim e offiling and you are paying the filing fee,itis
yourresponsibility,nottheU.S.M arshal/s,to serve thedefendantts)with sum monsand com -
plaint.The sum m ons,how ever,m ustbe undersealoftheClerk. lnstructionsforservicew hen
you are notincarcerated and are paying the filing fee m ay be obtained from the Clerk.

lfyou are unable to im m ediately pay the filing fee service costs ofthis action,you m ay peti-
tion the Courtto proceed in form a pauperis. An A pplication to Proceed in Form a Pauperis is
enclosed in thispacket. The application m ustbe verified pursuantto Title 28 U.S.C. j1746.
A verification statem entis provided on the reverse ofthe A pplication. Ifthe courtgives you
perm ission to proceed asapauper,arrangem entsw illbe m adeto collectthefiling fee in install-
m ents.

RU LE 11,FED . R . C IV . P.:

Thisrule states thatonly the signature ofa pro se party orparties on pleadingsw illbe accept-
able to the Court.

IN STRUCTIO N S W H EN M O RE TH AN O N E PLAIN TIFF:

lfyou and any otherplaintiffts)havethe same claim s,events,and/ordefendantstobe stated
in yourcom plaint,these should be com bined into the sam e com plaintso thatone case can be
filed.Only ifyou havedifferentclaim s,events,and/ordefendantsshould separatecomplaints
be subm itted.

Each plaintiffm ustverify each complaintform by declaration pursuanttoTitle28U.S.C.j1746
orby separate notarizations. By verification,each plaintiffisattesting to thetruthfulnessofall
allegationsand contentsofhiscom plaint.

Each plaintiffw illbe required to provide an Application to Proceed In Form a Pauperis ifthe
$150.00filing feeisnotpaid imm ediately.
W hen the com plaintform s are com pleted,m ailthem to the Clerk ofthe U.S. DistrictCourt,
Houston Division,P.O .Box 61010,H ouston,Texas 77208. After your com plaint is filed,a
''Notification ofFiling''willbesentto you.Itwillinform you ofthecivilaction number(case
numberlztheDistrictJudge,and theM agistrateJudgeassigned toyourcase.
FILIN G IN STRUM EN TS A FTER SERV ICE HA S BEEN ISSUED :

You mustservethe defendantts)ordefensecounselwith acopy ofevery pleading,letter,or
other docum entsubm itted forconsideration by the Court. The originalofalldocum entsfiled
with the Clerk should have a proper ''CertificateofService ''.The follow ing certificate should
appearfollow ing the plaintiff'ssignature atthe end ofeach instrum ent.




L.L052-8-16
               Case 4:20-cv-02260 Document 1 Filed on 06/26/20 in TXSD Page 15 of 15




                                           C ERTIFICA TE

1,                              (name) >AD                   ,doherebycertifythatatrueand
correctcopy oftheforegoing                           (name ofinstrum ent)

hasbeen served upon the defendantts)by placing samein theU.S.M ail,addressed to
                                (nam eand addressofdefendantts)orcounsel)                   ,

on                 (date)         day of              (month)               ,tyear)          .

                                                           (yoursignatuye)

Any pleading or other docum ent subm itted to the Clerk for filing w hich does not bear a
properCertificateofServicewillbereturned to thesubm itting party.Allinstrum ents(plead-
ings,letters,m otionsorotherdocum ents)pertainingtothiscasem ustbesignedby al1plaintiffs
and muststatethecivilaction number(casenumber).
IM PO RTA NT IN FORM ATIO N :

1.     IF YOU DO NO T KEEP TH E COURT ADVISED O F YO UR CU RREN T A DDRESS,
       YOUR CASE M AY BE DISM ISSED FOR W A NT OF PROSECU TIO N .

       Requests for any type of relief m ust be in the form of a proper m otion, filed in a
       pending case. Please note that if you subm it a letter requesting relief, itw ill not be
       treated as a properm otion.

       Itisimpropertocommunicatedirectlywithjudgesormagistratesconcerningmatters
       which areormay become asubjectin theirCourt.
       ltisim properforClerk,Judges,orM agistratesto givelegaladviceto litigants.
       Alldocum entsand correspondence subm itted to the Clerk m ustbe on lettersize paper
       (81/2by 11inches). Pleasedo notuselegalsize (81/2by 14inches)paper.




                                                 4
:.1-052-8-16
